DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                         LINDA FRIEDEL,

                             Appellant,

                                 v.

                      ELIZABETH EDWARDS,

                             Appellee.


                          No. 2D20-2233



                        September 29, 2021

Appeal from the Circuit Court for Lee County; Alane Laboda, Judge.

Alexander Brockmeyer, Molly Brockmeyer and Mark Boyle of Boyle,
Leonard & Anderson, P.A., Fort Myers, for Appellant.

Jesse R. Butler of Dickinson & Gibbons, P.A., Sarasota, for
Appellee.

LUCAS, Judge.

     Elizabeth Edwards was involved in a car accident with Linda

Friedel on December 1, 2015. Ms. Friedel filed a negligence

complaint against Ms. Edwards in the Lee County Circuit Court.
The lawsuit, however, was not filed until February 15, 2019; and as

it happened, Ms. Edwards had passed away some three months

earlier.

      On December 17, 2019, the circuit court entered an order

removing the now-deceased Ms. Edwards and substituting Scott

Kuhn, Esq., as the personal representative for the Estate of

Elizabeth Edwards (Estate). According to the court's order, Mr.

Kuhn agreed to accept service on behalf of the estate and respond

to Ms. Friedel's complaint within twenty days of service.

      The Estate eventually moved to dismiss the complaint,

asserting that the court lacked subject matter jurisdiction over the

action. Its argument ran as follows: since the complaint named a

deceased person as the defendant, and since an action cannot

proceed against a deceased person, the complaint was a "legal

nullity," and, therefore, the court had no jurisdiction to proceed

upon it. Furthermore, the Estate maintained, Ms. Friedel's

complaint could not be amended and relate back to the original

filing because "th[e] action was and is invalid, . . . . the four-year

time limit in which to bring this action has expired[, and] [t]he court

in Staines[ v. R.J. Reynolds Tobacco Co., 239 So. 3d 164 (Fla. 1st


                                    2
DCA 2018),] held that without jurisdiction, no basis existed in

which the relation back doctrine could apply."1 Thus, according to

the Estate, Ms. Friedel was barred from seeking recovery on her

negligence claim.

     The circuit court agreed and entered an order deeming "the

Complaint void as a matter of law" in that it failed to confer

jurisdiction upon the court. Because the statute of limitations had

run, and the relation back provision of Florida Rule of Civil

Procedure 1.190(c) "was inapplicable," the court dismissed the

complaint with prejudice.

     Ms. Friedel has brought this timely appeal.

     We review a circuit court's determination of subject matter

jurisdiction de novo. See Artz ex rel. Artz v. City of Tampa, 102 So.

3d 747, 749 (Fla. 2d DCA 2012). Whether a proposed amended

complaint should be permitted and whether it should relate back to

a prior filing under rule 1.190(c) is reviewed for an abuse of


     1 See Fla. R. Civ. P. 1.190(c) ("When the claim or defense
asserted in the amended pleading arose out of the conduct,
transaction, or occurrence set forth or attempted to be set forth in
the original pleading, the amendment shall relate back to the date
of the original pleading.").


                                   3
discretion. See Bosco v. Glob. Props. of Naples, LLC, 319 So. 3d

181, 183 (Fla. 2d DCA 2021); Est. of Eisen v. Philip Morris USA, Inc.,

126 So. 3d 323, 327, 336 (Fla. 3d DCA 2013). In both respects, the

circuit court erred.

     First, the complaint that was filed was not a "legal nullity." To

the contrary, Ms. Friedel asserted a tried-and-true cause of action

in negligence, alleged a sufficient amount in controversy for the

circuit court's jurisdiction, detailed sufficient factual allegations to

satisfy our state's fact pleading standard, and included a demand

for judgment. That is all that is required to begin a negligence

lawsuit. See Fla. R. Civ. P. 1.110(b). "The pleading threshold to

invoke the subject matter jurisdiction of the circuit court when the

complaint is one for money damages is not high." Foley v. Wilson,

126 So. 3d 340, 341 (Fla. 3d DCA 2013). It may have been

improper to name the late Ms. Edwards personally as a party

defendant in the initial complaint, but a factual discrepancy of that

nature does not render a pleading "void ab initio" any more than if

the evidence were to show that Ms. Edwards had not, in fact, been

negligent, or that Ms. Friedel's damages had not, in fact, arisen to

the circuit court's jurisdictional threshold.


                                    4
     The circuit court concluded to the contrary because of a

discrete (and, as yet, unsettled) vein of civil law concerning

deceased plaintiffs in civil actions. The First District has held that

the filing of a civil complaint in the name of a deceased plaintiff

should be considered a legal nullity. See In re 73 Engle-Related

Cases, 239 So. 3d 166, 168-69 (Fla. 1st DCA 2018) ("The lawsuits

filed here were nullities because a dead person cannot file and

maintain a lawsuit. . . . [P]laintiffs' counsel had no authority to file

and maintain these cases on behalf of the dead plaintiffs."). While

the premises the First District recited are well founded, our district

has never addressed what the legal effect of filing a complaint on

behalf of a predeceased plaintiff ought to be. There is perhaps an

arguable justification for tethering a predeceased plaintiff's status

to subject matter jurisdiction because civil lawsuits—and, hence, a

civil court's adjudicative powers—must be initiated by a plaintiff or

petitioner's action. On the other hand, courts routinely allow

substitution of plaintiffs where an originally named plaintiff lacked

sufficient standing to maintain an asserted cause of action. See,

e.g., Griffin v. Workman, 73 So. 2d 844, 846 (Fla. 1954) ("[T]he

proceeding was not a nullity. It was, on the other hand, a [cause]


                                   5
pending in which, by the liberal principles of our Code, the party

plaintiff, though lame in one particular, might be allowed to cure

that defect and proceed to a determination of the merits." (quoting

Archdeacon v. Cincinnati Gas & Elec. Co., 81 N.E. 152, 154 (Ohio

1907))); Arch Specialty Ins. Co. v. Kubicki Draper, LLP, 137 So. 3d

487, 491 (Fla. 4th DCA 2014) (holding that it was error to deny

motion to amend to correct plaintiff name because "[a]lthough Arch

Specialty inserted an incorrect plaintiff name in its original

complaint, there is no doubt that the identity of the intended

plaintiff was the insurance company" and the defendant would

suffer no prejudice "because the cause of action would still squarely

center on the alleged malpractice"); Cunningham v. Fla. Dep't of

Child. & Fams., 782 So. 2d 913, 916 (Fla. 1st DCA 2001) ("If a

personal representative was improperly appointed, the subsequent

appointment of a substituted personal representative relates back

to the filing of the original wrongful death complaint, and the

substituted personal representative is entitled to go forward with

the action."); see also Est. of Eisen, 126 So. 3d at 328, 336 (holding

that the circuit court abused its discretion when it denied a

deceased plaintiff's estate leave to amend to name the properly


                                   6
appointed personal representative and observing that "Florida

courts have taken the view that, generally, an amendment to a

complaint changing the plaintiff, which does not introduce a new

cause of action or make any new or substantially altered claim,

relates back to the commencement of the action so as to avoid the

operation of the statute of limitations").

     We need not decide the issue today, though, because by all

accounts, the plaintiff here, Ms. Friedel, is very much alive. She

has properly pled a cause of action. And she has a right to seek

redress and be heard in the circuit court. The prohibition described

in 73 Engle-Related Cases, to the extent it is properly grounded in

subject matter jurisdiction, has no applicability to this case.2


     2  In so holding, we acknowledge other state appellate courts
have held to the contrary. But we find their reasoning somewhat
lacking. To be sure, a dead person cannot be a party to a lawsuit.
But why it follows that an action against a deceased individual
must be void for lack of subject matter jurisdiction is a point that
seems to be either conspicuously ignored, see, e.g., Volkmar v. State
Farm Mut. Auto. Ins. Co., 432 N.E.2d 1149, 1151 (Ill. App. Ct. 1982)
("[A] dead person is a non-existent entity and cannot be a party to a
suit. Therefore, proceedings instituted against an individual who is
deceased at the time of the filing of suit are a nullity. Such
proceedings are void ab initio and do not invoke the jurisdiction of
the trial court."), or premised only on "common sense," see, e.g.,
Oliver v. Swiss Club Tell, 35 Cal. Rptr. 324, 329 (Cal. Dist. Ct. App.
1963) (noting that a suit brought against a legally nonexistent

                                   7
     Turning now to the second error, it was an abuse of discretion

not to grant Ms. Friedel leave to file an amended complaint that

substituted the Estate and related back to the filing of the original

action. "It is well-settled that the rule permitting amendments to

pleadings, and the relation-back doctrine, are to be liberally

construed and applied." Est. of Eisen, 126 So. 3d at 328-329

(collecting cases). As we explained in Sorenson v. Bank of New York

Mellon as Trustee for Certificate Holders CWALT, Inc., 261 So. 3d

660, 663 (Fla. 2d DCA 2018),

     Florida Rule of Civil Procedure 1.190(a) provides that
     "[l]eave of court [to amend pleadings] shall be given freely
     when justice so requires." Behind this rule is a "[p]ublic
     policy favor[ing] the liberal amendment of pleadings, and
     courts should resolve all doubts in favor of allowing the

entity is "void ab initio" and "[t]he common sense rationale of this
rule is that courts sit to settle disputes between existing parties and
when the defendant is not a legal person no lawful judgment can be
rendered against such a nonentity" (citations omitted)), which
overlooks important and well-developed principles of liberally
allowing amendments, avoiding prejudice to parties, and preferring
actions be decided on their merits. See Caduceus Props., LLC v.
Graney, 137 So. 3d 987, 991–92 (Fla. 2014); cf. Marcus v. Art
Nissen & Son, Inc., 586 N.E.2d 694, 697 (Ill. App. Ct. 1991)
(addressing cases cited to support that "a complaint filed by or
against a dead person does not invoke the jurisdiction of the court
and is accordingly a nullity," and noting that "[n]one [of the cited
cases involving lawsuits against dead defendants] contains a
rationale for the stated proposition" that such a suit is void ab
initio).

                                  8
     amendment of pleadings to allow cases to be decided on
     their merit." Laurencio v. Deutsche Bank Nat'l Trust Co.,
     65 So. 3d 1190, 1193 (Fla. 2d DCA 2011) (citing S.
     Developers & Earthmoving, Inc. v. Caterpillar Fin. Servs.
     Corp., 56 So. 3d 56, 62 (Fla. 2d DCA 2011)). "A trial
     court's refusal to permit an amendment of a pleading is
     an abuse of discretion unless it is clear that: (1) the
     amendment would prejudice the opposing party, (2) the
     privilege to amend has been abused, or (3) the
     amendment would be futile." Id.

     Moreover, in May v. HCA Health Services of Florida, Inc., our

court held that amendments should relate back to the original date

of filing if the new party "knew or should have known that the

plaintiff had made a mistake or was guilty of a misnomer as

concerns the correct identity of the defendant so that the added

party was deemed to have suffered no prejudice by being tardily

brought in or substituted as a party." 166 So. 3d 850, 854 (Fla. 2d

DCA 2015) (quoting Arnwine v. Huntington Nat'l Bank, N.A., 818 So.

2d 621, 624 (Fla. 2d DCA 2002)). We observed that "[t]he relation

back doctrine is in accordance with the policies that [the rule]

permitting the amendment of pleadings[] 'should be liberally

construed' and that 'cases should be resolved on the merits

whenever possible.' " Id. at 854 n.2 (quoting Caduceus Props., LLC

v. Graney, 137 So. 3d 987, 993 (Fla. 2014)).



                                  9
     Ms. Friedel's proposed amendment changed nothing in her

complaint except to substitute Mr. Kuhn as the personal

representative of Ms. Edwards' estate for the late Ms. Edwards. It

concerns the same accident between the same persons on the same

date, it is brought in the name of the same plaintiff, it asserts the

same cause of action, and it was filed in the same court.3 The

Estate has not, and cannot, plausibly claim it would be prejudiced

since the nearly identical original complaint was, without question,

timely filed. We have found no case where a Florida court has shut

the courthouse doors to a litigant who sued a deceased defendant

and sought leave to amend to properly substitute the defendant's

estate. We decline the Estate's invitation to be the first to do so.

     Accordingly, we reverse and remand with instructions to grant

Ms. Friedel's motion for leave to amend.

     Reversed and remanded with instructions.



VILLANTI and ROTHSTEIN-YOUAKIM, JJ., Concur.



     3  We suspect the court's second error likely proceeded from its
first because it appears the circuit court simply failed to conduct
the appropriate Rule 1.190 analysis.

                                  10
Opinion subject to revision prior to official publication.




                                  11